          Case 4:18-cv-00747-KGB Document 49 Filed 06/08/20 Page 1 of 1



                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  CENTRAL DIVISION

LAGATHA SUTTERFIELD, as Personal
Representative of the Estate of James
Sutterfield, and on Behalf of the Wrongful
Death Beneficiaries of James Sutterfield                                                PLAINTIFF

v.                                 Case No. 4:18-cv-00747-KGB

CHENAL HEALTHCARE, LLC, et al.                                                      DEFENDANTS

                                              ORDER

       Before the Court is the stipulation for dismissal jointly filed by plaintiff and defendants

(Dkt No. 48). In the joint stipulation, the parties represent that they “have entered into a settlement

agreement involving all claims that were made or could have been made in this lawsuit.” (Id., at

1). The parties “stipulate that the claims and causes of action that were or could have been asserted

by the plaintiff against defendants should be dismissed with prejudice,” and request that the Court

“exercise limited continuing jurisdiction to enforce the terms of the settlement agreement in this

matter until March 15, 2021.” (Id.).

       Accordingly, the Court grants the stipulation for dismissal (Dkt. No. 48) and dismisses Ms.

Sutterfield’s claims against defendants with prejudice. The Court denies as moot all pending

motions in this case (Dkt. Nos. 28, 31, 34, 46). The Court retains jurisdiction over this case until

March 15, 2021, for the limited purpose of enforcing the terms of the settlement agreement.

       It is so ordered this 8th day of June, 2020.


                                                       _________________________________
                                                       Kristine G. Baker
                                                       United States District Judge
